At a former day of this term, the judgment in this case was affirmed. The statement of facts was not incorporated in the record. The grounds of the motion for a new trial for that reason *Page 5 
were not, and could not be, considered. The motion for rehearing is based upon the fact that said statement was not considered, and asserts as a fact that the county judge approved a statement of facts, and had it filed during the term at which the case was tried. This motion is signed by the attorneys, but there is nothing to indicate to this court that said statement of facts was approved and filed, or that there was any statement of facts prepared in the case, outside of this statement of the motion. This motion is not sworn to, and there is nothing in it, by way of certificate or affidavit or certified copies, that there is a statement of facts on file in the trial court, approved by the judge. As the matter is presented to us in the motion, we can not consider it.
It is also contended that the judgment does not show that a plea was entered by the defendant on the trial. The judgment in this record disproves that assertion, and shows that he pleaded not guilty. As the motion is presented to us, it can not be granted, and is accordingly overruled.
Motion overruled.